                                     1:14-cv-01343-CSB # 231      Page 1 of 1
                                                                                                          E-FILED
     Case: 19-2047                  Document: 00713434146                      Friday, 14 June,
                                                                   Filed: 06/11/2019       Pages:2019
                                                                                                    1 04:56:32 PM
                                                                                    Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
             Chicago, Illinois 60604                                             www.ca7.uscourts.gov




                                          PLRA F.R.A.P. 42(b) FINAL ORDER
 June 11, 2019


                                         FREDRICK WALKER,
                                         Plaintiff - Appellant

 No. 19-2047                             v.

                                         TIMOTHY PRICE, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:14-cv-01343-CSB
 Central District of Illinois
 District Judge Colin S. Bruce

 This appeal is subject to the Prison Litigation Reform Act. Upon consideration of the
 MOTION FOR LEAVE TO WITHDRAW NOTICE OF INTERLOCUTORY
 APPEAL AND PLAINTIFF-APPELLANTS CASE TO BE SENT BACK TO THE
 DISTRICT COURT FOR ALL PROCEEDINGS, filed on June 10, 2019, by pro se
 Appellant Fredrick Walker.

 IT IS ORDERED that this appeal is DISMISSED pursuant to Federal Rule of
 Appellate Procedure 42(b).

 IT IS FURTHER ORDERED that the appellant pay the appellate fees of $505 to the
 clerk of the district court. The clerk of the district court shall collect the appellate fees
 from the prisoner's trust fund account using the mechanism of Section 1915(b). Newlin
 v. Helman, 123 F.3d 429, 433 (7th Cir. 1997).




 form name: c7_PLRA_42bFinalOrder(form ID: 143)
